COXE, Circuit Judge.
The record makes it clear that the appellant is not one upon whom the benefits of American citizenship should be conferred, and that .there should be no relaxation of the law to enable him to remain in this country. He is shown to be suspicious, quarrelsome and vindictive. He admits carrying a pistol, being arrested for an assault on his father and entering this country under a false ríame, viz., Georges Archakos. This name was assumed in order to enable him to escape arrest by the authorities of Greece. He also admits shooting at his brother but says it was against his will. He testifies as follows: °
' “Q. How was it against your will? A. I bad a revolver in my pocket and it accidentally took fire. O. Did you pull tbe revolver out of your pocket? A. Yes, I took it out and it accidentally discharged. If I wanted to, I could •have killed him. Q. Did you point the revolver at your brother? A. No. Q. Where did you point it? A. The bullet went out while I was holding it in my hand. Q. But you pulled the trigger? A. No. Q. Who pulled it? A. I don’t know. Q. How many times did you attempt to shoot him? A. Never any more except that time. Q. Did you have any fight with him prior to this affair?- A. No. Q. Where was your brother when you shot at him, was he asleep, was he lying in bed, or what? A. Yes, lie was slopping in bed.”
*537His brother testifies that on this occasion the appellant actually shot him in the back near the left shoulder. The appellant’s testimony in connection with that of his brother justifies the conclusion of the District Judge that it amounts to an admission that he shot his brother. That his brother was shot and that the pistol which caused the wound was fired by the appellant at a time when his brother was asleep and when there was trouble between them is proved beyond contradiction. It is in substance admitted by the appellant. He also says in reply to the question, “How many times did you attempt to shoot him?” “Never any more except that time.” After all this, his explanation that the pistol was discharged by some occult agency borders closely oti the grotesque. The testimony is susceptible of no rational interpretation except that given it by the District Judge.
Again, by giving a false name the appellant was able to enter the country without the inspection contemplated by sections 12, 13 and 16 of the Act of 1907 — 1910. The appellant had, on two previous occasions, entered the United States, the first time in February, 1903 or 1904, and the second time in February, 1906 or 1907. On each occasion he gave his correct name — Demitrius Elliopulos. By giving a false name "when he arrived the third time, he attempted to conceal his identity and deceive the officers of the law. Had he given his correct name the government officials would have been able to test the truth of his answers by comparing them with his previous statements.
One who resorts to fraud and falsehood to circumvent the law violates the law, and the appellant’s conduct in this respect is alone sufficient to warrant the dismissal of the writ.
In view of the foregoing we deem it unnecessary to discuss the questions of jurisdiction argued by the appellee.
The appeal is dismissed. -. . ■: